DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed July 8, 2021.
	Claims 1-20 are pending.  Claims 1, 11 and 20 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on July 29, 2021.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on July 8, 2021.  This IDS has been considered. 
Drawings
The drawings are objected to because:
Figures 1-5, 7-8 and 15-17 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Applicant’s Figures 1-5 are identical to U.S. 2020/0202963 Figures 1-5.  Figures 7-8 and 15-17 are identical to U.S. 2020/0202963 Figures 8 and 24-26 respectively.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiga (U.S. 2009/0154244).
	Regarding independent claim 1, Shiga discloses a semiconductor memory device (Fig. 1) comprising:
	a memory cell array (Fig. 1: 21) including a plurality of memory cells (see page 2, par. 0031);
	a peripheral circuit (Fig. 1: 19-20 and 22-25) configured to perform a program operation (Fig. 6) on selected memory cells coupled to a word line (“selected word line,” see page 2, par. 0034 and page 3, par. 0050-0051) selected from among the plurality of memory cells (see page 2, par. 0031 and 0034); and
	a control logic (Fig. 1: 17) configured to control the program operation of the peripheral circuit (see page 2, par. 0040),
	wherein the program operation comprises a plurality of program loops (Fig. 5), each of the program loops comprises a program phase and a verify phase (Fig. 5: first program/first verify), and the verify phase includes one or more verify operations (Fig. 5: first verify-fourth verify), and
	wherein the control logic (Fig. 1: 17) is further configured to count a number of the verify operations performed by the peripheral circuit in the verify phase included in one of the plurality of program loops during the program operation (Fig. 6: steps S608-S609, see also pages 3-4, par. 0052 and par. 0064).
	Regarding claim 2, Shiga discloses wherein the control logic is further configured to determine whether the number of the verify operations is greater than a set maximum number of verify operations (Fig. 6: step s609, Nmax).
	Regarding claim 3, Shiga discloses wherein the control logic is further configured to, when the number of the verify operations is greater than the set maximum number of verify operations, determine that the program operation has failed (Fig. 6: if step 609 is equal “Yes,” step S610 is performed).
	Regarding claim 4, Shiga discloses wherein the control logic is further configured to, when the number of the verify operations is not greater than the set maximum number of verify operations (Fig. 6: step S609 is equal “No”), control the peripheral circuit so that a subsequent program loop of the plurality of program loops is performed during the program operation (Fig. 6: steps S603-S608 are repeated).
	Regarding claim 5, Shiga discloses wherein the control logic comprises:
	a verify operation counter configured to count the number of the verify operation performed in the program loop (Fig. 8: 803/810);
	a maximum-number-of-verify-operations storage configured to store the set maximum number of verify operation (Fig. 8: 805); and
	an excessive verify operation detector configured to compare the number of the verify operations performed in the program loop with the set maximum number of verify operations (Fig. 8: 801).
	Regarding claim 6, Shiga discloses the limitations with respect to claim 2.
As discussed above, Shiga’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “when the number of the verify operation is not greater than the set maximum number of verify operations, determine whether the verify operations corresponding to all program states have passed.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Shiga’s semiconductor memory device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 7, Shiga discloses the limitations with respect to claim 6.
As discussed above, Shiga’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “when the verify operations corresponding to all program states have passed, determine that the program operation has succeeded.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Shiga’s semiconductor memory device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 8, Shiga discloses the limitations with respect to claim 6.
As discussed above, Shiga’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “when the verify operations corresponding to all program states have not passed, determine whether a current number of program loops has reached a maximum number of program loops.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Shiga’s semiconductor memory device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 9, Shiga discloses the limitations with respect to claim 8.
As discussed above, Shiga’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “when the current number of program loops has reached the maximum number of program loops, determine that the program operation has failed.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Shiga’s semiconductor memory device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 10, Shiga discloses the limitations with respect to claim 8.
As discussed above, Shiga’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “when the current number of program loops has not reached the maximum number of program loops, control the peripheral circuit so that a subsequent program loop of the plurality of programs loops is performed during the program operation.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Shiga’s semiconductor memory device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding independent claim 11, Shiga discloses a method of operating (Fig. 6) a semiconductor memory device (Fig. 1) including a plurality of memory cells (see page 2, par. 0031), the method comprising performing a program operation (Fig. 6) of programming memory cells coupled to a word line (“selected word line,” see page 2, par. 0034 and page 3, par. 0050-0051) selected from among the plurality of memory cells (see page 2, par. 0031 and 0034),
wherein the program operation includes a plurality of program loops (Fig. 5) and each of the program loops comprises:
applying a program voltage to the selected word line (Fig. 6: step S602);
performing one or more verify operations respectively corresponding to one or more program states on memory cells coupled to the selected word line (Fig. 5: first verify-fourth verify); and
counting a number of the verify operations that are performed (Fig. 6: steps S608-S609, see also pages 3-4, par. 0052 and par. 0064).
Regarding claim 12, Shiga discloses wherein the program loop further comprises determining whether the counted number of the verify operations is greater than a set maximum number of verify operations (Fig. 6: step s609, Nmax).
Regarding claim 13, Shiga discloses wherein the program loop further comprises determining that the program operation has failed in response to a determination indicating that the counted number of the verify operations is greater than the maximum number of verify operations (Fig. 6: if step 609 is equal “Yes,” step S610 is performed).
Regarding claim 19, Shiga discloses wherein the performing the verify operations respectively corresponding to the program states on the memory cells coupled to the selected word line comprises applying verify voltages respectively corresponding to the program states to the selected word line (Fig. 5: Vverify).
Regarding independent claim 20, Shiga discloses a semiconductor memory device (Fig. 1), comprising:
a memory cell array (Fig. 1: 21) including a plurality of memory cells (see page 2, par. 0031);
a peripheral circuit (Fig. 1: 19-20 and 22-25) configured to perform a program operation (Fig. 6) on selected memory cells coupled to a word line (“selected word line,” see page 2, par. 0034 and page 3, par. 0050-0051) selected from among the plurality of memory cells (see page 2, par. 0031 and 0034); and
a control logic (Fig. 1: 17) configured to control the program operation of the peripheral circuit (see page 2, par. 0040),
wherein the program operation comprises a plurality of program loops (Fig. 5), each of the program loops comprises a program phase and a verify phase (Fig. 5: first program/first verify), and the verify phase includes one or more verify operations (Fig. 5: first verify-fourth verify), and
wherein the control logic comprises:
a verify operation counter configured to count a number of the verify operations performed by the peripheral circuit in one of the plurality of program loops during the program operation (Fig. 8: 803/810);
a maximum-number-of-verify operation storage configured to store a maximum number of verify operation (Fig. 8: 805); and
an excessive verify operation detector configured to compare the number of the verify operations performed in the program loop with the maximum number of verify operations (Fig. 8: 801), and determine whether the program operation has succeeded based on a result of the comparison (Fig. 6: if step 609 is equal “Yes,” step S610 is performed).
Allowable Subject Matter
Claims 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 14, there is no teaching or suggestion in the prior art of record to provide the recited step of determining whether the verify operations corresponding to all program states have passed in response to a determination indicating that the counted number of the verify operations is not greater than the maximum number of operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825